China Xuefeng Environmental Engineering Inc. C214. Fitting Integration Building Fazhan Road to Sugian Gate Section Jiangsu Province, China January 3, 2013 Via EDGAR Attn: Ms. Pamela Long, Assistant Director U.S. Securities and Exchange Commission Washington, D.C. 20549-0302 Re: Notification of Change of Counsel and Request for Extension to File Response China Xuefeng Environmental Engineering Inc. (formerly known as NYC Moda Inc.) Form 8-K Filed December 3, 2012 File No. 333-175483 Dear Ms. Long, We are in receipt of the comment letter issued by the United States Securities & Exchange Commission (the “Commission”) dated December 19, 2012 regarding the above referenced filing (the “Comment Letter”). Please accept this correspondence as a request for an extension of an additional ten (10) business days to provide the Commission with our response to the Comment Letter. Accordingly, the Company will respond to the Commission’s comment letter, no later than Friday, January 18, 2013. Please note that we have engaged Anslow & Jaclin, LLP as our new legal counsel. Should you have any question, please contact Gregg. E. Jaclin, Partner at (732) 409-1212. Thank you for your attention to this matter. Sincerely, China Xuefeng Environmental Engineering Inc. By: /s/ Li Yuan Name: Li Yuan Title: Chief Executive Officer
